MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming, without opinion, the immigration judge’s decision denying cancellation of removal.
The court sua sponte grants petitioner in forma pauperis status. The Clerk shall amend the docket to reflect this status.
The Clerk shall file respondent’s motion for summary disposition, received July 28, 2008.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner does not dispute the BIA’s conclusion that he is statutory ineligible for cancellation of removal and voluntary departure. Accordingly, respondent’s motion for summary disposition is granted.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.